Exhibit 10.13

KIRKLAND’S, INC.

2002 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated, effective June 1, 2016)

1. Purpose and Effective Date.

(a) Purpose. The purpose of the Plan is to provide Eligible Employees with an
opportunity to increase their interest in the success of the Company by
purchasing Stock from the Company on favorable terms. The Plan is intended to
satisfy the requirements of Section 423 of the Code and will be interpreted
accordingly.

(b) Effective Date. The effective date of this Plan restatement is June 1, 2016.

2. Administration.

(a) Committee Composition. The Plan will be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”). The
Committee will consist exclusively of one or more directors of the Company, who
will be appointed by the Board.

(b) Committee Responsibilities. The Committee will interpret the Plan and make
all other policy decisions relating to the operation of the Plan. The Committee
may adopt such rules, guidelines and forms as it deems appropriate to implement
the Plan. The Committee’s determinations under the Plan will be final and
binding on all persons.

3. Enrollment And Participation.

(a) Purchasing/Holding Periods.

(i) Shares of Stock shall be offered for purchase under the Plan through a
series of successive Purchase Periods until such time as (a) the maximum number
of shares of Stock available for issuance under the Plan shall have been
purchased or (b) the Plan shall have been sooner terminated.

(ii) Except as otherwise provided by the Committee or in Section 13(c), each
Purchase Period other than the first Purchase Period shall have a duration of
three (3) months. The first Purchase Period shall begin September 1, 2008 and
end November 30, 2008; provided, however, that thereafter the start date and end
dates for each Purchase Period shall be: (1) December 1 through February 28 (or
February 29, in the case of a leap year); (2) March 1 through May 31; (3) June 1
through August 31; and (4) September 1 through November 30. Purchases shall be
made on the last business day of each Purchase Period.

(b) Enrollment. An individual who qualifies as an Eligible Employee on the day
preceding the first day of a Purchase Period may elect to become a Participant
in the Plan by executing the enrollment/election form prescribed for this
purpose by the Committee. The enrollment/election form must be filed with the
Company at the prescribed location during one of the open enrollment periods
(during the months of June and December). Enrollees will be eligible to begin
withholding on the beginning of the Purchase Period which begins after the end
of the enrollment period.

(c) Duration of Participation. Once enrolled in the Plan, a Participant will
continue to participate in the Plan until he or she withdraws (or is deemed to
have withdrawn) from the Plan under Section 5(a). An individual who has ceased
participation in the Plan may again become a Participant, if he or she then is
an Eligible Employee, by following the procedure described in Subsection
(b) above.

4. Employee Contributions.

(a) Payroll Withholding Required. Participants may purchase shares of Stock
under the Plan only by means of payroll deductions.

(b) Rate of Payroll Deductions. An Eligible Employee will designate on the
enrollment/election form the portion of his or her Compensation that he or she
elects to have withheld for the purchase of Stock. Such portion may be any whole
percentage of the Eligible Employee’s Compensation not less than 1% and not more
than 15%.



--------------------------------------------------------------------------------

(c) Mechanics of Payroll Deductions. Once a Participant has authorized payroll
withholding, payroll deductions will occur on each payday during participation
in the Plan. A Participant may change the rate of payroll withholding by filing
a new enrollment/election form with the Company at the prescribed location at
any time (subject to any applicable insider trading restrictions), but you may
not make more than one change during the same Purchase Period. The new
withholding rate will be effective as soon as reasonably practicable after such
form has been received by the Company. The Committee may limit the number of
times a Participant changes the rate of his or her withholding during any
Purchase Period.

(d) Discontinuing Payroll Deductions. A Participant who has authorized payroll
withholding may discontinue contributions entirely by filing a new
enrollment/election form with the Company at the prescribed location at any time
(subject to any applicable insider trading restrictions). Payroll withholding
will cease as soon as reasonably practicable after such form has been received
by the Company. In addition, employee contributions may be discontinued
automatically pursuant to Section 8(b). A Participant who has discontinued
employee contributions in a given Purchase Period will be deemed to have
withdrawn from the Plan under Section 5(a) immediately following the end of that
Purchase Period.

5. Withdrawals and Re-enrollment.

(a) Withdrawals. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at the prescribed location at any time before
the last day of a Purchase Period. As soon as reasonably practicable thereafter,
payroll deductions will cease and the entire amount credited to the
Participant’s Plan Account will be refunded to him or her in cash, without
interest. No partial withdrawals will be permitted.

(b) Re-enrollment. A former Participant who has withdrawn from the Plan will not
be a Participant until he or she re-enrolls in the Plan under Section 3(b).
Re-enrollment may be effective only during an open enrollment period (during the
month of June or December).

6. Change in Employment Status.

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, will be treated as an automatic withdrawal from
the Plan under Section 5(a). (A transfer from one Participating Company to
another will not be treated as a termination of employment.)

(b) Leave of Absence. For purposes of the Plan, employment will not be deemed to
terminate when the Participant goes on a military leave, a sick leave or another
bona fide leave of absence, if the leave was approved by the Company in writing.
Employment, however, will be deemed to terminate 90 days after the Participant
goes on a leave, unless a contract or statute guarantees his or her right to
return to work. Employment will be deemed to terminate in any event when the
approved leave ends, unless the Participant immediately returns to work.

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account will be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant’s estate.
Such form will be valid only if it was filed with the Company at the prescribed
location before the Participant’s death.

7. Plan Accounts and Purchase of Shares.

(a) Plan Accounts. The Company will maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is paid by a Participant or
withheld from his or her Compensation under the Plan, such amount will be
credited to the Participant’s Plan Account. Amounts credited to Plan Accounts
will not be trust funds and may be commingled with the Company’s general assets
and applied to general corporate purposes. No interest will be credited to Plan
Accounts.

(b) Purchase Price. The Purchase Price for each share of Stock purchased at the
close of a Purchase Period will be 85% of the Fair Market Value on the last
business day of such Purchase Period.

(c) Number of Shares Purchased. As of the last business day of each Purchase
Period, each Participant will be deemed to have elected to purchase the number
of shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously withdrawn from the Plan in accordance with
Section 5(a). The amount then in the Participant’s Plan Account will be divided
by the Purchase Price, and the number of shares that results will be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant will purchase more than 25,000 shares of Stock
with respect to any Purchase Period nor more than the amounts of Stock set forth
in Sections 8(b).



--------------------------------------------------------------------------------

(d) Available Shares Insufficient. If the aggregate number of shares that all
Participants elect to purchase during an Purchase Period exceeds the maximum
number of shares remaining available for issuance under Section 13(a), then the
number of shares to which each Participant is entitled will be determined by
multiplying the number of shares available for issuance by a fraction, the
numerator of which is the number of shares that such Participant has elected to
purchase and the denominator of which is the number of shares that all
Participants have elected to purchase.

(e) Issuance of Stock. Certificates representing the shares of Stock purchased
by a Participant under the Plan will be issued to him or her as soon as
reasonably practicable after the close of the applicable Purchase Period, except
that the Committee may determine that such shares will be held for each
Participant’s benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her). Shares may
be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

(f) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share will be carried over
in the Participant’s Plan Account to the next Purchase Period. Any amount
remaining in the Participant’s Plan Account that represents the Purchase Price
for whole shares that could not be purchased by reason of Subsection (c) above,
Section 8(b) or the aggregate share limit of Section 13(a) will be refunded to
the Participant in cash, without interest.

8. Limitations on Stock Ownership.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant will be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing more than 5% of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules will apply:

(i) Ownership of stock will be determined after applying the attribution rules
of Section 424(d) of the Code; and

(ii) Each Participant will be deemed to own any stock that he or she has a right
or option to purchase under this or any other plan or arrangement.

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant will purchase Stock with a Fair Market Value in excess of the
following limit:

(i) In the case of Stock purchased during a Purchase Period that commenced in
the current calendar year, the limit will be equal to (A) $25,000 minus (B) the
Fair Market Value of the Stock that the Participant previously purchased in the
current calendar year (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company).

(ii) In the case of Stock purchased during a Purchase Period that commenced in
the immediately preceding calendar year, the limit will be equal to (A) $50,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year.

A Participant whose employee contributions are discontinued automatically as a
result of the limits stated in this Section 8(b) will automatically resume
contributions to the Plan at the beginning of the earliest Purchase Period
ending in the next calendar year, if he or she then is an Eligible Employee.

9. Rights Not Transferable. The rights of any Participant under the Plan, or any
Participant’s interest in any Stock or moneys to which he or she may be entitled
under the Plan, will not be transferable by voluntary or involuntary assignment
or by operation of law, or in any other manner other than by beneficiary
designation or the laws of descent and distribution. If a Participant in any
manner attempts to transfer, assign or otherwise encumber his or her rights or
interest under the Plan, other than by beneficiary designation or the laws of
descent and distribution, then such act will be treated as an election by the
Participant to withdraw from the Plan under Section 5(a).

10. No Rights as an Employee. Nothing in the Plan or in any right granted under
the Plan will confer upon the Participant any right to continue in the employ of
a Participating Company for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Participating Companies or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her employment at any time and for any reason, with or without
cause.



--------------------------------------------------------------------------------

11. No Rights as a Stockholder. A Participant will have no rights as a
stockholder with respect to any shares of Stock that he or she may have a right
to purchase under the Plan until such shares have been purchased on the last day
of the applicable Purchase Period.

12. Securities Law Requirements. Shares of Stock will not be issued under the
Plan unless the issuance and delivery of such shares comply with (or are exempt
from) all applicable requirements of law, including (without limitation) the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded.

13. Stock Offered Under the Plan.

(a) Authorized Shares. Subject to the provisions of Section 13(b) relating to
Adjustments, the aggregate number of shares of Stock available for purchase
under the Plan will be 625,000, plus the number of shares of Stock that are
automatically added on January 1st of each year for a period of up to ten years,
commencing on January 1, 2017 and ending on (and including) January 1, 2026, in
an amount equal to the lesser of (i) .5% of the total number of shares of Stock
outstanding on December 31st of the preceding calendar year, and (ii) 35,000
shares of Stock. Notwithstanding the foregoing, the Compensation Committee of
the Board may act prior to the first day of any calendar year to provide that
there will be no January 1st increase in the share reserve for such calendar
year or that the increase in the share reserve for such calendar year will be a
lesser number of shares of Stock than would otherwise occur pursuant to the
preceding sentence.

(b) Adjustments. The aggregate number of shares of Stock offered under the Plan,
the share limit described in Section 7(c) and the price of shares that any
Participant has elected to purchase will be adjusted proportionately by the
Committee for any increase or decrease in the number of outstanding shares of
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend, any other increase or decrease in such shares effected without
receipt or payment of consideration by the Company, the distribution of the
shares of a Subsidiary to the Company’s stockholders or a similar event.

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Purchase Period then in progress will terminate and shares will be purchased
pursuant to Section 7, unless the Plan is assumed by the surviving corporation
or its parent corporation pursuant to the plan of merger or consolidation. The
Plan will in no event be construed to restrict in any way the Company’s right to
undertake a dissolution, liquidation, merger, consolidation or other
reorganization.

14. Amendment or Discontinuance. The Board will have the right to amend, suspend
or terminate the Plan at any time and without notice. Except as provided in
Section 13, any increase in the aggregate number of shares of Stock to be issued
under the Plan will be subject to approval by a vote of the stockholders of the
Company.

15. Definitions. Capitalized terms used herein have the meanings set forth in
this Section 15.

(a) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” means a committee of the Board, as described in Section 2.

(d) “Company” means Kirkland’s, Inc.

(e) “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under Section 401(k) or
125 of the Code. “Compensation” will exclude all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee will determine whether a particular item is
included in Compensation.



--------------------------------------------------------------------------------

(f) “Corporate Reorganization” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity, or any other corporate reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(g) “Effective Date” means June 1, 2016.

(h) “Eligible Employee” means any employee of a Participating Company who meets
both of the following requirements:

(i) His or her customary employment is for more than five months per calendar
year and for more than 20 hours per week; and

(ii) He or she has been an employee of a Participating Company for at least 12
consecutive months.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Fair Market Value” means, as of any specified date:

(i) the closing price of the Stock as reported on the principal nationally
recognized stock exchange on which Stock is traded, or if no price is are
reported on that date, the closing price on the last preceding date on which
there were reported Stock prices;

(ii) if the Stock is not listed or admitted to unlisted trading privileges on a
nationally recognized stock exchange, the closing price of the Stock on that
date as reported by The Nasdaq Stock Market, or if no price is reported for that
date, the closing price of the Stock on the last preceding date for which there
were reported Stock prices; or

(iii) if the Stock is not listed or admitted to unlisted trading privileges on a
nationally recognized stock exchange or traded on The Nasdaq Stock Market, the
fair market value of one share of Stock, as determined by the Board in its
discretion, which determination will be conclusive and binding on all persons.

(k) “Participant” means an Eligible Employee who elects to participate in the
Plan, as provided in Section 3(c).

(l) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

(m) “Plan” means this Kirkland’s, Inc. 2002 Employee Stock Purchase Plan, as
amended from time to time.

(n) “Plan Account” means the account established for each Participant pursuant
to Section 7(a).

(o) “Purchase Period” means the periods during which contributions are
accumulated toward the purchase of Stock under the Plan, as described in
Section 3(a)(ii).

(p) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 7(b).

(q) “Stock” means the Common Stock of the Company.

(r) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 